Exhibit 10.1

FIFTH AMENDMENT

AND BORROWING BASE REDETERMINATION AGREEMENT

THIS FIFTH AMENDMENT AND BORROWING BASE REDETERMINATION AGREEMENT (this
“Amendment”) is dated as of May 12, 2014, among PENN VIRGINIA HOLDING CORP. (the
“Borrower”), PENN VIRGINIA CORPORATION (the “Parent”), the other Credit Parties
party hereto, the lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (in such capacity, the “Administrative
Agent”).

WITNESSETH:

WHEREAS, the Parent, the Borrower, the lenders party thereto and the
Administrative Agent entered into the Credit Agreement dated as of September 28,
2012 (as amended by that certain Waiver and First Amendment dated as of April 2,
2013, that certain Waiver and Second Amendment dated as of April 10, 2013, that
certain Assignment and Third Amendment dated as of May 30, 2013, and that
certain Assignment and Fourth Amendment dated as of October 28, 2013, and as
otherwise amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”);

WHEREAS, the Borrower has delivered to the Administrative Agent and the Lenders,
(a) in accordance with Section 5.11(a) of the Credit Agreement a reserve report
dated as of December 31, 2013 (the “Reserve Report”), and (b) a certificate of
an Authorized Officer as described in Section 5.11(c) of the Credit Agreement,
in connection with its request for an increase in the aggregate Borrowing Base
under the Credit Agreement to $475,000,000;

WHEREAS, the Administrative Agent and the Lenders have determined based on the
Reserve Report that, upon the Amendment Effective Date (as defined below), the
Borrowing Base under the Credit Agreement should be increased to the
aforementioned amount;

WHEREAS, the Borrower has requested that, on the Amendment Effective Date, each
Lender increase its Commitment Amount under the Credit Agreement on a pro rata
basis so that Aggregate Commitment Amount equals $450,000,000;

WHEREAS, the Borrower has informed the Administrative Agent that on or after the
date hereof, the Borrower or one or more of its Restricted Subsidiaries intends
to sell, transfer, convey or otherwise dispose of substantially all of their
respective Oil and Gas Properties attributable to the Selma Chalk Field located
in Mississippi and/or the Granite Wash Field located in Oklahoma (each such
disposition, a “Pending Disposition”);

WHEREAS, the Administrative Agent and the Borrower have determined that, with
respect to a Pending Disposition that occurs within 120 days of the Amendment
Effective Date, the Borrowing Base (as increased hereby and as otherwise
adjusted in accordance with the Credit Agreement after the Amendment Effective
Date and prior to the first date on which either of the Pending Dispositions has
occurred) should be reduced by $37,500,000 (to $437,500,000, assuming no
intervening adjustment to the Borrowing Base) effective concurrently with the
consummation of the first Pending Disposition to occur (if any), and by an
additional $37,500,000 (to $400,000,000, assuming no intervening adjustment to
the Borrowing Base) effective concurrently with the consummation of the second
Pending Disposition to occur (if any) (which Borrowing Base shall remain in
effect thereafter until the Borrowing Base shall otherwise be redetermined in
accordance with the Credit Agreement);



--------------------------------------------------------------------------------

WHEREAS, the Administrative Agent and the Lenders are willing to approve the
increase in the Borrowing Base in respect of the regularly scheduled
redetermination for the spring 2014, and to approve the subsequent reductions in
the Borrowing Base upon the consummation within 120 days of the Amendment
Effective Date of one or both of the Pending Dispositions (if any) as described
above, subject to the terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

Section 1. Defined Terms. Except as may otherwise be provided herein, all
capitalized terms that are defined in the Credit Agreement shall have the same
meanings herein as therein defined, all of such terms and their definitions
being incorporated herein by reference.

Section 2. Amendments to Credit Agreement; Commitment Increase. On the Amendment
Effective Date, Schedule 2.01 (Commitment Amounts) of the Credit Agreement is
amended in its entirety by substituting the Schedule 2.01 attached hereto in
place thereof. Each Lender severally (and not jointly) agrees to increase its
existing Commitment Amount to the amount set forth opposite its name on
Schedule 2.01 attached hereto.

Section 3. Redetermination of the Borrowing Base.

(a) As of the Amendment Effective Date, the amount of the Borrowing Base under
the Credit Agreement shall be increased to $475,000,000, which Borrowing Base
shall remain in effect until (i) reduced pursuant to clause (b) of this
Section 3 (if applicable) or (ii) redetermined or adjusted, as applicable, in
accordance with the provisions of Section 2.04 of the Credit Agreement or
otherwise.

(b) If (i) a Pending Disposition shall have occurred within 120 days following
the Amendment Effective Date, the Borrowing Base then in effect shall
automatically be reduced by $37,500,000, effective upon the consummation of the
first Pending Disposition to occur (if any) after the Amendment Effective Date,
and (ii) a second Pending Disposition shall have occurred within 120 days
following the Amendment Effective Date the Borrowing Base (as reduced by the
foregoing subclause (i) and as otherwise then in effect) shall automatically be
further reduced by an additional $37,500,000, effective upon the consummation of
the second Pending Disposition to occur (if any) after the Amendment Effective
Date. The Borrowing Base, as so reduced pursuant to this clause (b), shall
remain in effect until further redetermined or adjusted in accordance with the
provisions of Section 2.04 of the Credit Agreement or otherwise. For the
avoidance of doubt, the provisions of Section 6.13 of the Credit Agreement
otherwise applicable (including with respect to reviewing and adjusting (if
applicable) the Borrowing Base) in connection with the sale or other disposition
of Oil and Gas Properties included in the most recently delivered Reserve Report
shall apply with respect to a Pending Disposition that occurs after 120 days
following the Amendment Effective Date (or to any other sale or disposition
(other than a Pending Disposition) after the Amendment Effective Date), in
accordance with the Credit Agreement.

 

2



--------------------------------------------------------------------------------

(c) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to the foregoing clause (a) of this Section 3 shall constitute the
regularly scheduled redetermination of the Borrowing Base for Spring 2014, and
the redetermination of the Borrowing Base pursuant to the foregoing clause (b)
of this Section 3 shall constitute the adjustment contemplated by Section 6.13
of the Credit Agreement (and neither the redetermination pursuant to clause
(a) nor any automatic reduction pursuant to clause (b) shall constitute a
discretionary redetermination of the Borrowing Base by either the Borrower, on
the one hand, or the Administrative Agent or the Lenders, on the other hand,
pursuant to Section 2.04(e) of the Credit Agreement).

(d) For the avoidance of doubt, in the event that a Borrowing Base Deficiency
exists after giving effect to a reduction in the Borrowing Base pursuant to the
foregoing clause (b) of this Section 3, the Borrower covenants and agrees to use
the Net Cash Proceeds of the applicable Pending Disposition to eliminate such
Borrowing Base Deficiency in accordance with Section 2.11(a)(ii) of the Credit
Agreement.

Section 4. Covenant to Deliver Notice; Prior Notice Satisfied. The Borrower
covenants and agrees to deliver written notice to the Administrative Agent
promptly (but, in any event, within three (3) Business Days) following the
consummation of each Pending Disposition. Each party hereto acknowledges and
agrees that the requirement in Section 6.13 of the Credit Agreement that the
Borrower provide notice of any proposed sale or other disposition of Oil and Gas
Properties included in the most recently delivered Reserve Report not less than
10 days prior to the date of such proposed sale or other disposition has been
satisfied with respect to each of the Pending Dispositions that is consummated
with 120 days of the Amendment Effective Date by the execution and delivery of
this Amendment by the Borrower.

Section 5. Acknowledgement Regarding Title and Mortgage Compliance. In
anticipation of the consummation of one or both of the Pending Dispositions and
in connection with the redetermination of the Borrowing Base as set forth above,
the Borrower covenants and agrees to provide within 60 days of the Amendment
Effective Date (or such longer period as the Administrative Agent shall agree)
such additional information as the Administrative Agent reasonably requests to
demonstrate the Borrower’s compliance with the provisions of Section 5.12(a) and
5.13(a) of the Credit Agreement with respect to title and mortgage coverage,
respectively, after giving effect to the Pending Dispositions.

Section 6. Conditions of Effectiveness. This Amendment will become effective on
the date on which each of the following conditions precedent are satisfied or
waived (the “Amendment Effective Date”):

(a) The Parent, the Borrower, each other Credit Party and each of the Lenders
shall have delivered to the Administrative Agent duly executed counterparts of
this Amendment.

(b) The Administrative Agent shall have received a certificate executed by an
Authorized Officer of each of the Borrower and the Parent stating that before
and after giving

 

3



--------------------------------------------------------------------------------

effect to this Amendment (i) the representations and warranties of the Parent,
the Borrower and the Guarantors set forth in the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects, or, to
the extent that a particular representation or warranty is qualified as to
materiality, such representation or warranty shall be true and correct, in each
case, on and as of the Amendment Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date, such representations and warranties shall
continue to be true and correct as of such specified earlier date; and (ii) no
Default or Event of Default exists.

(c) The Administrative Agent shall have received a certificate dated as of the
Amendment Effective Date signed by an Authorized Officer of the Borrower,
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to the execution, delivery and performance of this Amendment and
(ii) including the calculations described in Section 5.01(c) demonstrating pro
forma compliance with Section 6.09 (based on the financial statements of the
Parent then most recently delivered) after giving effect to the increase in the
Aggregate Commitment Amount.

(d) The Borrower shall have paid to the Administrative Agent, for the account of
each Lender, a commitment increase fee (the “Fee”) in an amount equal to the
product of (i) 0.30% multiplied by (ii) the difference of (A) such Increasing
Lender’s Commitment Amount immediately after giving effect to this Amendment
minus (B) such Lender’s Commitment Amount immediately prior to giving effect to
this Amendment. The Fees shall be payable in immediately available funds in full
on the Amendment Effective Date and fully earned and non-refundable when paid.

(e) The Borrower shall have made payment of all fees and expenses then due and
payable under the Credit Agreement, including any fees and expenses then due and
payable in connection with this Amendment pursuant to Section 9.03 of the Credit
Agreement, in the case of expenses to the extent invoiced at least three
Business Days prior to the Amendment Effective Date (except as otherwise
reasonably agreed by the Borrower).

Section 7. Representations and Warranties.

(a) On the Amendment Effective Date, each of the Parent and the Borrower
represents and warrants to the Administrative Agent and each of the Lenders
that:

(i) Each Credit Party (i) is validly existing and (ii) has the power and
authority to execute and deliver this Amendment and perform its obligations
under this Amendment and the Loan Documents to which it is a party as amended
hereby.

(ii) The execution and delivery by the Credit Parties of this Amendment, and the
performance of this Amendment and the Credit Agreement as amended hereby, have
been duly authorized by all necessary corporate action, and this Amendment and
the Credit Agreement as amended hereby constitute the legal, valid and binding
obligations of such Credit Party, enforceable in accordance with their terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

4



--------------------------------------------------------------------------------

(iii) Neither the execution and delivery of this Amendment, nor compliance with
the terms and provisions hereof or thereof, will conflict with or result in a
breach of, or require any consent that has not been obtained as of the Amendment
Effective Date, the respective Organizational Documents of any Credit Party, any
Governmental Requirement, any Unsecured Notes Document, any Permitted Second
Lien Loan Document (if any) or any other material agreement or instrument to
which any Credit Party is a party or by which it is bound or to which it or its
Properties are subject.

Section 8. Continuing Effectiveness. Except as specifically set forth in this
Amendment, the Credit Agreement and the other Loan Documents are not amended,
modified or affected hereby. Each Credit Party hereby ratifies and confirms that
(i) except as specifically set forth in this Amendment, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement and each other Loan Document remain in full force and
effect and (ii) the Collateral is unimpaired by this Amendment. Upon the
Amendment Effective Date and thereafter, (x) each reference in the Credit
Agreement to “this Amendment,” “hereunder,” “hereof,” “herein,” or words of like
import, shall mean and be a reference to the Credit Agreement as amended hereby,
and (y) each reference to the “Credit Agreement” in any other Loan Document, as
applicable, shall be a reference to the Credit Agreement as amended hereby.

Section 9. Counterparts. This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or via other
electronic means shall be effective as delivery of manually executed counterpart
of this Amendment.

Section 10. No Waiver. Each of the Parent and the Borrower hereby agrees that
except as expressly set forth in this Amendment, no Default has been waived or
remedied by the execution of this Amendment by the Administrative Agent or any
Lender, and any such Default heretofore arising and currently continuing shall
continue after the execution and delivery hereof. Nothing contained in this
Amendment nor any past indulgence by the Administrative Agent, any Issuing Bank
or any Lender, nor any other action or inaction on behalf of the Administrative
Agent, any Issuing Bank or any Lender shall constitute or be deemed to
constitute an election of remedies by the Administrative Agent, any Issuing Bank
or any Lender.

Section 11. Loan Document. This Amendment is a Loan Document.

Section 12. Incorporation by Reference. Sections 1.03, 9.03(a), 9.07, 9.09,
9.10, 9.11, 9.15 of the Credit Agreement are incorporated herein, mutatis
mutandis.

Section 13. NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY

 

5



--------------------------------------------------------------------------------

AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY PARENT, BORROWER, ANY OTHER CREDIT
PARTY, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK AND/OR LENDERS REPRESENT THE
FINAL AGREEMENT REGARDING THE MATTERS HEREIN BETWEEN SUCH PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officer(s) as of the
date first above written.

 

WELLS FARGO BANK, N.A., as the

Administrative Agent, Issuing Bank and a Lender

By    /S/ CATHERINE COOK     Name:    Catherine Cook     Title:    Vice
President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By      /S/ KRISTAN SPIVEY     Name:   
Kristan Spivey     Title:    Authorized Signatory

 

Signature Page to Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By      /S/ KENNETH WHELAN     Name:   
Kenneth Whelan     Title:    Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender By      /S/ J. F. TODD     Name:    J. F. Todd  
  Title:    Managing Director

 

Signature Page to Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By      /S/ MICHAEL SPAIGHT
    Name:    Michael Spaight     Title:    Authorized signatory By      /S/
SAMUEL MILLER     Name:    Samuel Miller     Title:    Authorized Signatory

 

Signature Page to Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By      /S/ JAMES GIORDANO     Name:    James Giordano     Title:    Vice
President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as a Lender By      /S/ VANESSA KURBATSKIY     Name:   
Vanessa Kurbatskiy     Title:    Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By      /S/ JOHN S. LESIKAR     Name:    John S.
Lesikar     Title:    Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By      /S/ ELENA ROBCIUC     Name:    Elena
Robciuc     Title:    Managing Director

 

Signature Page to Amendment



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By      /S/ KRISTIN N. OSWALD     Name:    Kristin N. Oswald     Title:    Vice
President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By      /S/ SHANNON JUHAN     Name:    Shannon Juhan
    Title:    Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By      /S/ AIDAN LANIGAN     Name:    Aidan
Lanigan     Title:    Senior Vice President By      /S/ PUIKI LOK     Name:   
Puiki Lok     Title:    Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

PENN VIRGINIA HOLDING CORP., as the Borrower By      /S/ STEVEN A. HARTMAN  
  Name:    Steven A. Hartman     Title:   

Senior Vice President and

    Chief Financial Officer

PENN VIRGINIA CORPORATION, as the Parent By      /S/ STEVEN A. HARTMAN  
  Name:    Steven A. Hartman     Title:   

Senior Vice President and

    Chief Financial Officer

Solely with respect to Sections 8 through 13:

PENN VIRGINIA OIL & GAS CORPORATION,

a Virginia corporation

By:      /S/ STEVEN A. HARTMAN Name:    Steven A. Hartman Title:    Senior Vice
President and Chief Financial Officer

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

By:      /S/ STEVEN A. HARTMAN Name:    Steven A. Hartman Title:    Senior Vice
President and Chief Financial Officer

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

By:      /S/ STEVEN A. HARTMAN Name:    Steven A. Hartman Title:    Senior Vice
President and Chief Financial Officer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

By: Penn Virginia Oil & Gas GP LLC,

its general partner

By:   /S/ STEVEN A. HARTMAN Name:    Steven A. Hartman Title:   Senior Vice
President and Chief Financial Officer

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

By:   /S/ STEVEN A. HARTMAN Name:    Steven A. Hartman Title:   Senior Vice
President and Chief Financial Officer

PENN VIRGINIA MC ENERGY L.L.C.,

a Delaware limited liability company

By:   /S/ STEVEN A. HARTMAN Name:    Steven A. Hartman Title:   Senior Vice
President and Chief Financial Officer PENN VIRGINIA MC OPERATING COMPANY L.L.C.,
a Delaware limited liability company By:   /S/ STEVEN A. HARTMAN Name:    Steven
A. Hartman Title:   Senior Vice President and Chief Financial Officer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT AMOUNTS

 

Lender

   Commitment
Amount      Applicable
Percentage  

Wells Fargo Bank, National Association

   $ 66,375,000.00         14.750000000 % 

Royal Bank of Canada

   $ 66,375,000.00         14.750000000 % 

Bank of America, N.A.

   $ 46,125,000.00         10.250000000 % 

Scotiabanc Inc.

   $ 46,125,000.00         10.250000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 39,375,000.00         8.750000000 % 

Branch Banking and Trust Company

   $ 28,125,000.00         6.250000000 % 

Barclays Bank PLC

   $ 28,125,000.00         6.250000000 % 

Comerica Bank

   $ 28,125,000.00         6.250000000 % 

Société Générale

   $ 28,125,000.00         6.250000000 % 

Capital One, National Association

   $ 28,125,000.00         6.250000000 % 

SunTrust Bank

   $ 22,500,000.00         5.000000000 % 

Santander Bank, N.A.

   $ 22,500,000.00         5.000000000 % 

Total:

   $ 450,000,000.00         100.000000000 % 

Schedule 2.01